PER CURIAM.
Appellant raises two issues in his appeal from the judgment and sentence entered by the court below. The only issue which warrants action by this court is that involving the sentence of the court. Though the court adjudicated appellant guilty of seven counts, it imposed a general sentence of three years together with a $5,000 fine without specifying a sentence for each offense for which the appellant was found guilty. A general sentence in such a situation violates section 775.021, Florida Statutes (1979). Therefore, the judgments of guilt as to each charge are affirmed, but the case is remanded for the entry of a separate judgment and sentence on each conviction. See Fundak v. State, 362 So.2d 295 (Fla.2d DCA 1978).
HOBSON, Acting C. J., and DANAHY and CAMPBELL, JJ., concur.